Sergio Via M. Buonarroti 38 - 20145 Milano Bonelli Tel. 02/48195681 Editore Fax. 02/48195682 S.p.A. Milan, July 2, 1997 To whom it may concern: The undersigned hereby confirms that Sergio Bonelli Editore is the publisher and sole copyright owner of the comic strip* series "Dylan Dog" created by Tiziano Sclavi. We also confirm that Mr. Ervin Rustemagic and his Dutch corporation SAF B.V. control all the motion picture, television, animation, multimedia, merchandising and all other allied and ancillary rights in any and all media (now known or hereafter devised) in and to the above series and their characters and other content worldwide, and have the exclusive authorization to license and sublicense these rights to third parties. SERGIO BONELLI EDITORE S.p.A. By: /s/Giulio Terzaghi GiulioTerzaghi Managing Director As of July 2, 1997 PLATINUM STUDIOS, LIZ SAF B.V 9744 Wilshire Blvd. Kommendijk 4, 7004 HH Suite 400 Doednchezn Beverly Hills, CA 90212 Attn: Mr. Ervin Rustemagic Atm; Mr, Ervin Rusts:magic Attention: Mr. Scott Mitchell Rosenberg Re: "Dylan Dog" Gentlemen; The undersigned has read and understands the agreement attached hereto ('Agreement"), entered into between SAF B.V. ("SAF") and Platinum Studios, LLC ("Platinum") with respect to the above-referenced comic book series ('Property"), and, as a material inducement to Plattinum. to enter into said Agreement, hereby (1) confirms that the undersigned has granted to SAT all rights granted by SAF to Platinum in the Agreement, (ii) joins in the grant of rights to Platinum as provided for therein (to the extent any such rights are still owned or controlled by the undersigned), and (iii) makes the same representations, warranties, indemnification, wavers and covenants to Platinum as are contained in paragraphs 11, 12 and 13 thereof. In fartherance of the foregoing, the undersigned shall execute a short-form assignment in favor of SAP substantially in the form of Exhibit "A" attached hereto. The undersigned further agrees to look solely to SAF for the payment of any consideration or compensation that may be due to the undersigned in connection with the Agreement and all rights granted by the undersigned in or to the Property, SAF and the undersigned hereby agree that such compensation is an amount equal to ninety-nine percent (99%) of the compensation payable to SAF under the Agreement. Very truly yours, SERGIO BONELLI EDITORE S.P.A. By: /s/Sergio Bonelli Editore S.P.A. Sergio Bonelli Editore S.P.A. ACKNOWLEDGED AND AGREED; PLATINUM STUDIOS, LLC By: Its: SAF B.V. By: Its: EXHIBIT "A" ASSIGNMENT For good and valuable consideration, the receipt and adequacy of of which is hereby acknowledged, the undersigned hereby sells, grants, assigns, and transfers to SAF B.V. ("SAF"), and its successors, licensees and assigns, all of the undersigned's right, title and interest in and to the certain published comic book scrims "Dylan Deg" created by Tiziano Sclavi (the "Property") (excluding only comic book print publication rights thereto in any format (including but not limited to, comic books, graphic novels, serialization in strip form such as in newspapers, magazines, almanacs and theg, without limitation, all contents copyrights. moral rights, and all motion picture, television, audio-visual device, dramatic stage and other live performance, merchandising, sound recording and allied, ancillary and subsidiary rights therein, whether now icaown or hereinafter devised, throughout the universe in perpetuity. Not withstanding the foregoing, the undersigned retains all copyright, trademarks and goodwill with respect in and to the reserved rights set forth above. This assignment is effective as of July 2, 1997. SERGIO BONELLI EDITORE S.P.A. By: /s/Sergio Bonelli Editore S.P.A. Sergio Bonelli Editore S.P.A. etc. In addition, should any court of competent jurisdiction determine that the duration of any rights granted hereunder exceeds that which is permissible under applicable law, such duration shall be limited, but only to the extent necessary to he consistent with the longest period permissible under applicable law. Author represents and warrants that all literary, dramatic, musical and other material and all ideas, designs and inventions of Author in connection with the Project are or will be original with Author or in the public domain throughout the world, and shall not infringe upon or violate any copyright of, or, to infringe upon or violate the right of privacy or anyother right of, any person; that Author is free to grant all rights granted and make all agreements made by Author herein. Author agrees to hold SBE and its successors, licensees and assigns harmless from and against all damages, losses, costs, and expenses (inclviding­reasonable attorneys' fees and costs) which SBE or any of its successors, licensees or assigns may suffer or incur by reason of the breach of any of the warranties made in this paragraph. Author hereby covenants and agrees that Author shall not have or be deemed to have any lien, barge or other encumbrance upon any of said rights conveyed to SBE herein or proceeds derived therefrom, and that no act of or omission by SBE, nor any other act, omission or event of any kind, shall terminate or otherwise adversely affect SBE's ownership of the rights conveyed herein. Author's sole remedy for any such breach or alleged breach shall be an action at law to recover such damages as may have been actually suffered by Author as a result thereof. Executed as ofJuly 2, 1997. Aurthor: By: /s/Tiziano Sclavi Tiziano Sclavi ACKNOWLEDGED AND AGREED: SERGIO BONELLI EDITORE S.P.A. By: /s/Sergio Bonelli Editore S.P.A. Sergio Bonelli Editore S.P.A. 2 ASSIGNMENT OF RIGHTS For good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Tiziano Sclavi ("Author") hereby assigns to Sergio Bonelli Editore S.p.A. ("SHE") all right, title and interest in and to the comic strip series entitled "Dylan Dog" (including without limitation all contents thereof, all present adaptations and versions thereof, and the themes, title and characters thereof) (collectively the "Project"). The rights assigned hereunder include, but shall not be limited to, the print publication, motion picture, television (including without limitation free, basic and pay), animation, multimedia, merchandising and all other allied and ancillary rights (including without limitation sequel and remake rights). SHE is and shall be deemed the exclusive owner of all of the foregoing, in perpetuity, for all purposes and the exclusive owner throughout the world of all of the rights camprised in the copyright thereof (and all extensions thereof), and of any and all other rights thereto, and that SBE shall have the right to exploit any or all of the foregoing in any and all media, now known or hereafter devised, throughout the universe, in perpetuity, in all languages as SBE determines. Author will, upon request, execute, acknowledge and deliver to SHE such additional documents as SBE may deem necessary to evidence and effectuate SBE's rights hereunder, and hereby grants to SBE the right as attorney-in-fact to execute, acknowledge, deliver and record any and all such documents if Author shall fail to execute same within five (5) days after so requested by SBE. Author hereby waives the benefits of any provisiOn of law known as "droit moral", or any similar laws, and agrees not to institute, support, maintain or authorize any action or lawsuit on the ground that any motion pictures or sound records, or other productions or items produced. hereunder in any way constitute an infringement of any of Author's "droit moral" or a defamation ,or mutilation of any part thereof, or contain unauthorized variations, alterations, modifications, changes or translations. In addition, Author hereby waives the exercise of Author's "droit moral" insofar as the items produced under or pursuant to this Assignment do not harm Author's honor and reputation. Author shall not have any right, title or interest whatsoever in or to any plot, story, 61R-racter, music, lyrics, dialogue, screenplay or other material of any kind created by or for SBE(or any assignee of the SBE). Without the limiting the generality of the foregoing, and without the following constituting (or otherwise to be considered as) an exhaustive list, Author hereby acknowledges and agrees that any additions, subtractions or modifications in the situations, story lines, dialogue, characters and/or "look and feel" of the Project do not constitute an illegitimate breach of Author's honor and reputation. The foregoing shall also apply to the use of any technical or commercial process and means which are or will be considered as usual or customary at any time during the production and exploitationof the items produced (SBE and/or any assignee of SBE), including, without limitation, advertising cuts, insertion of commercials and/or of thirdparties' logos or credits, co orzation or de-colorization, "panning and scanning," 3 As of July 2, 1997 SAF B.V. Kommendijk 4, 7004 HH Doetinchem, Holland Attn: Mr. Ervin Rustemagic Re: "DYLAN DOG" Ladies and Gentlemen: This will confirm the agreement between SAF B.V. ("you") and PLATINUM STUDIOS, LLC (the "undersigned") with respect to the undersigned's purchase and acquisition of the "Rights" (as defined in paragraph 6 below) owned by you in and to that certain published comic book series entitled "DYLAN DOG" (the "Property"), created by Tiziano Sclavi (the "Author") and published by Sergio Bonelli Editore S.p.A. ("Publisher"). The undersigned intends, without limitation, to develop and produce one or more motion picture and/or television projects (individually and collectively, the "Picture") based on or suggested by the Property. 1.Conditions Precedent. All of the undersigned's obligations hereunder shall be subject to and conditioned upon the undersigned's (i) approval of the chain of title with respect to the Property, including, without limitation, obtaining satisfactory results to copyright searches, and (ii) receipt of a fully executed original of this Agreement and of Exhibit "A" attached hereto. 2.Intentionally Deleted. 3.Intentionally Deleted. 4.Intentionally Deleted. 5. Contingent Compensation. Subject to the other provisions hereof, and on condition that you fully perform all of your respective obligations hereunder and are not otherwise in breach of or default hereof, and further provided that the undersigned produces the Picture, and the Picture is based on the Property, you shall also be entitled to receive contingent compensation in an amount equal to twenty-five percent (25 %) of "Producer's Adjusted Gross Revenues" (as defined, accounted for and paid in accordance with Exhibit "C" attached hereto and incorporated herein by this reference), if any, derived from the distribution and exploitation of the Picture (including sequels, remakes, television series and other productions based thereon). Nothing herein shall be construed as vesting in you any right, title or interest whatsoever in any Picture or production, or the gross receipts thereof, or any lien or charge thereon or assignment thereof. 4 6.
